IN THE COURT OF APPEALS OF IOWA

                                     No. 16-0816
                                 Filed July 27, 2016


IN THE INTEREST OF K.C. and G.C.,
Minor Children,

D.C., Mother,
       Appellant.
________________________________________________________________

        Appeal from the Iowa District Court for Clinton County, Phillip J. Tabor,

District Associate Judge.



        A mother appeals the order terminating her parental rights. AFFIRMED.




        Taryn R. Purcell of Blair & Fitzsimmons, P.C., Dubuque, for appellant

mother.

        Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd and

Kathryn K. Lang, Assistant Attorneys General, for appellee State.

        Neill A. Kroeger, LeClaire, for minor children.




        Considered by Vogel, P.J., and Doyle and Bower, JJ. Tabor, J., takes no

part.
                                         2


BOWER, Judge.

       A mother appeals the order terminating her parental rights. We conclude

the juvenile court properly terminated the mother’s parental rights under Iowa

Code section 232.116(1)(d) (2015) and it would not be in the children’s best

interests to extend this case to give the mother additional time to reunite with the

children. We affirm the decision of the juvenile court.

       I.      Background Facts & Proceedings

       S.C., father, and D.C., mother, were previously involved with the Iowa

Department of Human Services (DHS) in regard to two older children, S.C. Jr.

and C.C. In October 2011, DHS issued a founded report of physical abuse of

S.C. Jr. by his father and a founded report of physical abuse by omission by his

mother.     At that time the concerns were the mother’s mental health and the

father’s substance abuse.     The children were adjudicated to be in need of

assistance (CINA) pursuant to Iowa Code section 232.2(6)(b), (c)(2), and (n)

(2011).     The parents participated in services and in July 2013 the CINA

proceedings were closed.

       Shortly after the previous CINA case was closed, K.C. was born. In 2014,

there was an incident of domestic violence and D.C., who was pregnant with the

couple’s fourth child, temporarily moved to a shelter. There were also concerns

about unsanitary conditions in the home and the parents’ supervision of the

children. On November 4, 2014, the children, including K.C., were adjudicated to

be CINA pursuant to section 232.2(6)(b), (c)(1), and (c)(2) (2013). The court

noted “the children are living in a home where domestic violence has been
                                         3


alleged and there are questions as to the appropriate supervision of the children,

and [S.C. Jr.] was at school with some bruising.”

       Multiple reports indicated the father was abusive, controlling, and

domineering. On March 17, 2015, the juvenile court entered an order providing

the children could remain in the mother’s care, with the understanding the father

would not be in the home and the children would participate in protective daycare

and counseling. The children were removed from the mother’s care on April 22,

2015. K.C. was placed in the care of the maternal grandfather. The court found,

“while the father is perhaps not sleeping at the home, he is still at the home.”

Additionally, the court found the home was not safe and the mother had not

arranged for protective daycare or counseling.

       After G.C. was born, the juvenile court entered an order on June 25, 2015,

adjudicating her as a CINA under section 232.2(6)(b), (c)(2), and (n) (2015),

pursuant to the stipulation of the parties. At the same time the court returned

K.C. to the care of the mother, who had separated from the father. 1            The

guardian ad litem (GAL) expressed concerns the mother was continuing a

relationship with the father. The juvenile court entered an order on January 5,

2016, stating, “Any contact between the mother and father will result in removal

of children from the mother.”

       The State filed a petition for termination of the parents’ rights on

February 4, 2016.     The children were removed from the mother’s care on

February 15, 2016, due to a report the mother had cut her wrist, stating she was


1
   The older children, S.C. Jr. and C.C., were not returned to the mother’s care. The
present proceedings involve only K.C. and G.C.
                                            4


going to kill herself in front of K.C. and G.C. The mother admitted she had been

having contact with the father. The children were placed in foster care and the

mother, who was having serious mental health issues, became homeless.

          After a hearing, the juvenile court entered an order on May 3, 2016,

terminating the mother’s parental rights pursuant section 232.116(1)(d). 2 The

court specifically found the CINA adjudication for each child under section

232.2(6)(b) met the requirement of section 232.116(1)(d) because “it involved

physical abuse by the parent(s) of a sibling [S.C. Jr.].” The court found, due to

the actions of the parents, which the children had observed, the children had

been seriously emotionally impacted. The court concluded termination was in

the children’s best interests. The mother appeals the termination of her parental

rights.

          II.    Standard of Review

          The scope of review in termination cases is de novo. In re D.W., 791
N.W.2d 703, 706 (Iowa 2010).          Clear and convincing evidence is needed to

establish the grounds for termination. In re J.E., 723 N.W.2d 793, 798 (Iowa

2006). Where there is clear and convincing evidence, there is no serious or

substantial doubt about the correctness of the conclusion drawn from the

evidence.       In re D.D., 653 N.W.2d 359, 361 (Iowa 2002).           The paramount

concern in termination proceedings is the best interests of the children. In re

L.L., 459 N.W.2d 489, 493 (Iowa 1990).




2
    The father’s parental rights were also terminated. He has not appealed.
                                            5


      III.   Sufficiency of the Evidence

      The mother’s parental rights were terminated pursuant to section

232.116(1)(d), which provides the court may terminate parental rights when both

of the following have occurred:

              (1)   The court has previously adjudicated the child to be a
      child in need of assistance after finding the child to have been
      physically or sexually abused or neglected as the result of the acts
      or omissions of one or both parents, or the court has previously
      adjudicated a child who is a member of the same family to be a
      child in need of assistance after such a finding.
              (2)   Subsequent to the child in need of assistance
      adjudication, the parents were offered or received services to
      correct the circumstance which led to the adjudication, and the
      circumstance continues to exist despite the offer or receipt of
      services.

      The phrases “physical abuse or neglect” or “abuse or neglect” mean “any

nonaccidental physical injury suffered by a child as the result of the acts or

omissions of the child’s parent, guardian, or custodian or other person legally

responsible for the child.” Iowa Code § 232.2(42). The Iowa Supreme Court has

stated, “a CINA determination under section 232.2(6)(b) may lead to termination

of parental rights under section 232.116(1)(d), whereas a CINA determination

under section 232.2(6)(c)(2) cannot.” In re J.S., 846 N.W.2d 36, 41 (Iowa 2014).

This is because an adjudication under section 232.2(6)(b) requires a

determination a parent, guardian, other custodian, or other member of the

household has physically abused or neglected the child, or is imminently likely to

abuse or neglect the child.       Id.   If there is no evidence of a “nonaccidental

physical injury” to a child who is the subject of a termination proceeding, or to a

child who is a member of the same family, the parents’ rights may not be
                                          6

terminated under section 232.116(1)(d). See In re M.W., 876 N.W.2d 212, 220

(Iowa 2016).

       The mother claims there was insufficient evidence of a nonaccidental

physical injury which would support termination under section 232.116(1)(d). In

October 2011, DHS issued a founded report of physical abuse of S.C. Jr. by his

father and a founded report of physical abuse by omission by his mother. S.C.

Jr. was adjudicated to be a CINA pursuant to section 232.2(6)(b) due to the

founded report of physical abuse.        Thus, the juvenile court had previously

adjudicated a child who was a member of the same family, S.C. Jr., to be a CINA

after a finding the child had been physically abused as a result of the acts or

omissions of both parents.         This satisfies the requirements of section

232.116(1)(d)(1).    We conclude the juvenile court properly terminated the

mother’s parental rights under section 232.116(1)(d).

       IV.     Exceptions to Termination

       The mother claims the juvenile court should have declined to terminate

her parental rights due to the closeness of the parent-child bond. She points out

she cared for the children for most of their lives. The juvenile court may decide

not to terminate a parent’s rights if the court finds, “There is clear and convincing

evidence that the termination would be detrimental to the child at the time due to

the closeness of the parent-child relationship.” Iowa Code § 232.116(3)(c); In re

P.L., 778 N.W.2d 33, 41 (Iowa 2010). We determine the juvenile court properly

decided not to apply the exception found in section 232.116(3)(c), based on its

finding that “failure to terminate parental rights would be contrary to the welfare of
                                          7


the children, as the termination of parental rights is the only reasonable means to

establish permanency for the children.”

      V.     Extension of Time

      The mother states the juvenile court should have given her additional time

to have the children returned to her care. She claims she was able to care for

the children over an extended period of time, but shortly before the termination

hearing she had a setback with her mental health and became homeless. We

determine it would not be in the children’s best interests to further extend this

case. As the juvenile court noted, the children need permanency and this can

only be accomplished through termination of the mother’s parental rights.

      We affirm the decision of the juvenile court.

      AFFIRMED.